ORDER
SPIEGEL, District Judge.
On February 4, 1983, this Court entered an Order finding that plaintiff’s illness was caused by receipt of the swine flu shot, 626 F.Supp. 1. Subsequently, on defendant’s Motion for a New Trial based on newly discovered evidence, the Court entered an Order on June 9, 1983, denying the motion for a complete new trial but granting a hearing on the issue of whether the newly *392discovered evidence would affect the Court’s finding on causation.
The Court has been advised that the parties have settled the case and that defendant requested as part of settlement that the Orders referred to above be vacated as moot.
In consideration of the foregoing, the Court hereby ORDERS, ADJUDGES and DECREES that the February 4 and June 9, 1983 Orders be and hereby are VACATED and that the case be and hereby is DISMISSED with prejudice as settled.